UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7251



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT JAMES GRAVES,

                                             Defendant -   Appellant.


                            No. 04-7602



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT JAMES GRAVES,

                                             Defendant -   Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CA-03-421-7; CR-99-70049)


Submitted:   December 20, 2004            Decided:   January 10, 2005


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Robert James Graves, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, John Leslie Brownlee, United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Robert James Graves seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000), and his motions filed under Fed. R. Civ. P. 60(b).                   The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Graves has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 3 -